Title: From George Washington to Samuel Huntington, 20 August 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir,
						Head Qrs Orange Town Augt 20th 1780.
					
					I have been duly honored with your Excellys letters of the 3d 5th & 7th instt with their Inclosures.
					I have a grateful sense of the confidence of which these Acts are expressive, and shall labour to improve it to the utmost extent of the means with which I am entrusted. I sincerely wish our prospects were more favourable than they are.
					
					The inclosed copy of a letter to the Honorable The Committee of Co-operation will give Congress an idea of our situation at this time; and how little reason we have to expect we shall be able to prosecute our original intention in this quarter; even should the event corrispond with the expectations of our Allies on their part. The same obstacles will oppose in a great degree the operations recommended to the Southward; for from all the accounts we receive from thence the affairs of the Southern States seem to be so exceedingly disordered, and their resources so much exhausted, that whatever should be undertaken there, must chiefly depend on the means carried from hence. If these fail we shall be condemned to a disgraceful & fatal inactivity. It is impossible to be more impressed with the necessity of the reverse than I am—I think our affairs absolutely require it; and if any efforts of mine can enable us to act with vigor, either here or elsewhere, it certainly shall be done. But there is a complication of embarrassments that menace us on every side with disappointmt. At this very juncture I am reduced to the painful alternative either of dismissing a part of the Militia now Assembling (though by the way they were to have rendezvoused the 25th of last Month) or let them come forward to starve—whh it will be extremely difficult for the Troops already in the field to avoid—If we adopt the first we shall probably not be able to get them out again in time to be of any service this Campaign—and to let them come on without the means of subsistance would be absurd. Every day’s experience proves more & more that the present mode of obtaining Supplies is the most uncertain—expensive—& injurious that could be devised. It is impossible for us to form any calculation of what we are to expect, & consequently to concert any plans of future execution. No adequate provision of forage having been made, we are now obliged to subsist the Horses of the Army by force—which among other evils often gives rise to Civil disputes, and prosecutions as vexatious as they will be burthensome to the public. This is the Spirit prevailing among the Inhabitants, and its effects cannot be prevented by us, without an open rupture with the Civil Magestrate. Influence & perswasion begin now to be unavailing—We of course have no other remedy.
					In our present state of suspense I would not propose any Specific requisitions of the Southern States other than those already made—they should be urged to exert themselves to comply with these, and in general to do every thing in their power to form as ample Magazines of Bread—forage—& Salted Meat as the resources of the Country will afford, at such deposits as the Commanding Officer in that quarter may point out, having regard as far as circumstances will admit of it, to transportation by Water. Congress I doubt not are better acquainted with the abilities of those States, than I am, or any person I can consult, and will

be better able to direct calculations of what they can furnish. If they think any further specific demands necessary to answer the purpose of forming Magazines, I shall be much obliged to them to take the proper measures, calculating for an Army of Eight thousand American Troops. If possible there should be this force kept up and supplied in any case while the enemy remain there with their present strength.
					If any thing more can be done to stimulate the States this way to a compliance with the requisitions made of them, particularly in the Articles of flour and forage where we seem most defective, it will conduce more than any thing else to enabling us to act both here and to the Southward—for as I before observed, it appears to me evident that the means for a Southern operation, as well with respect to Supplies as men, must be principally carried from hence.
					But while we are meditating offensive operations which may either not be undertaken at all, or being undertaken, may fail—I am perswaded Congress are not inattentive to the present State of the Army, and will view in the same light with me the necessity of providing in time against a period—the first of January—when one half of our present force will dissolve. The shadow of an Army that will remain will have every motive except mere patriotizm to abandon the Service—without the hope which has hitherto supported them of a change for the better: This is almost extinguished now, and certainly will not outlive the Campaign unless it finds something more substantial to rest upon. This is a truth of which every spectator of the distresses of the Army cannot help being convinced. Those at a distance may speculate differently; but on the spot an opinion to the contrary, judging of human nature on the usual scale would be chimerical. The honorable the Committee who have seen and heard for themselves will add their testimony to mine; and the wisdom and justice of Congress cannot fail to give it the most serious attention. To me it will appear miraculous if our affairs can maintain themselves much longer in their present train. If either the temper or the resources of the Country will not admit of an alteration, we may expect soon to be reduced to the humilitating condition of seeing the cause of America, in America, upheld by foreign arms. The generosity of our Allies has a claim to all our confidence and all our gratitude—but it is neither for the honor of America nor for the interest of the common cause to leave the work entirely to them.
					It is true our Enemies as well as ourselves are struggling with embarrassments of a singular and complicated nature, from which we may hope a great deal—But they have already more than once disappointed the general expectation, and displayed resources as extra ordinary as unexpected. There is no good reason to suppose those resources yet exhausted. Hitherto they have carried on the War with pretty equal

success—& the comparitive forces of this Campaign are, I believe, less disadvantageous to them than they were the last. At present indeed their affairs wear a critical aspect—but there are chances in their favor, and if they escape, their situation will be likely to take a more prosperous turn, and they may continue to prosecute the War with vigor. Their finances are distressed; they have a heavy debt; and are obliged to borrow money at an excessive interest; but they have great individual Wealth, and while they can pay the interest of what they borrow, they will not want credit, nor will they fear to stretch it—A bankruptcy whh may be the result will perhaps be less terrible to the King and his Ministers than giving up the contest. If the measures leading to it enable them to succeed, it will add so much to the influence & power of the Crown, as to make that event a ladder to absolute authority—supposed by many to be the object of the present Reign; nor are there wanting enlightned Politicians who maintain that a National bankruptcy is not only a necessary consequence but would be a National benefit. When we consider the genius of the prest reign and the violent Councils by which it has been governed, a system of this kind will be judged less improbable.
					As to the domestic dissention of the enemy—In Ireland—we see they have hitherto not only diverted, but have in some measure appeased them; and by pursuing their plan of taking off the leaders and making plausible concessions to the People, we ought not to be surprized, if they keep matters in that Country from going to extremety; In England—it is much to be feared the overbearing influence of the Crown will triumph over the opposition to it, and that the next Parliament, will be nearly as obsequious as the last. A change of some of the Ministry to make way for a few of the principal heads of opposition would perhaps allay the ferment; but even without this, considering the complexion of the British Nation for sometime past, it is more probable these appearances will terminate in a partial reform than in a revolution favourable to the interests of America. The Ministry may be perplexed for a time, and may be obliged to make a few sacrafices in favor of public Œconomy, which may finally promote their views by leaving more money in the treasury to be applied to the purposes of the War.
					The General disposition of Europe is such as we could wish; but we have no security that it will remain so—The politics of Princes are fluctuating, more guided often by a particular prejudice—whim—or interest—than by extensive views of policy. The change or caprice of a single Minister is capable of altering the whole system of Europe; but admitting the different Courts at this time ever so well fixed in their principles, the death of one of the Sovereigns may happen, and the whole face of things be reversed. This ought to be the more attended to

as three of the principal Potentates are in so advanced an age that it is perhaps more probable one of them should die in the course of a year than that all three should Survive it.
					The inference from these reflections is, that we cannot count upon a speedy end to the War—that it is the true policy of America not to content herself with temporary expedients—but to endeavour, if possible, to give consistency and solidity to her measures. An essential step to this will be immediately to devise a plan and put it in execution for providing men in time to replace those who will leave us at the end of the year, for subsisting & making a reasonable allowance to the Officers & Soldiers.
					The plan for this purpose ought to be of general operation and such as will execute itself—Experience has shewn that a peremptory draft will be the only effectual one. If a draft for the War, or three years can be effected—it ought to be made on every account—a shorter period than a year is inadmissible.
					To one who has been witness to the evils brought upon us by short enlistments, the system appears to have been pernicious beyond description, and a croud of motives present themselves to dictate a change. It may easily be shewn that all the misfortunes we have met with in the Military line are to be attributed to this cause. Had we formed a permanent Army in the beginning, which by the continuance of the same Men in Service, had been capable of discipline we never should have had to retreat with a handful of Men across the Delaware in Seventy Six—trembling for the fate of America, which nothing but the infatuation of the enemy could have saved. We should not have remained all the succeeding Winter at their mercy with sometimes scarcely a sufficient body of Men to mount the ordinary Guards, liable at every Moment to be dissipated, if they had only thought proper to March against us—We should not have been under the necessity of fighting at Brandywine with an unequal number of raw Troops, and afterwards of seeing Philadelphia fall a prey to a victorious Army—We should not have been at Valley forge with less than half the force of the enemy—destitute of every thing, in a situation neither to resist nor to retire—We should not have seen New York left with a handful of Men, yet an overmatch for the Main Army of these States, while the principal part of their force was detached for the reduction of two of them—We should not have found ourselves this Spring so weak as to be insulted by five thousand Men, unable to protect our baggage and Magazines, their security depending on a good countenance and a want of enterprize in the enemy—We should not have been the greatest part of the War inferior to the enemy, indebted for our safety to their inactivity, enduring frequently the mortificaton of seeing inviting oppertunities to ruin them,

pass unimproved for want of a force which the Country was completely able to afford—To see the Country ravaged—our Towns burnt—The Inhabitants plundered—abused—murdered with impunity, from the same cause.
					Nor have the ill effects been confined to the Military line—a great part of the embarrassments in the civil flow from the same source. The derangement of our finances is essentially to be ascribed to it. The expences of the War, and the Paper emissions have been greatly multiplied by it. We have had a great part of the time two sets of Men to feed & pay, the discharged Men going home, & the Levies coming in. This was more remarkable in Seventy five & Seventy Six—The difficulty and cost of engaging Men have increased at every successive attempt—till among the present levies we find there are some who have received a hundred & fifty dollars in Specie for five Months Service; while our Officers are reduced to the disagreeable necessity of performing the duties of drill-Sergeants to them & with this mortifying reflection annexed to the business, that by the time they have taught these men the rudiments of a Soldiers duty their term of Service will have expired, & the work is to recommence with an entire new set.
					The consumption of Provision—arms—accoutrements—Stores of every kind, has been doubled in spite of every precaution I could use not only from the cause just mentioned, but from the carelessness and licentiousness incident to Militia and irregular Troops—Our discipline also has been much injured if not ruined by such frequent changes. The frequent calls upon the Militia have interrupted the cultivation of the Land—of course have lessened the quantity of its produce—occasioned a scarcity—and enhanced the prices. In an Army so unstable as ours, Order & œconomy have been impracticable. No person who has been a close observer of the progress of our Affairs can doubt; that our currency has depreciated without comparison more rapidly from the system of short inlistments, than it would have done otherwise.
					There is every reason to believe the War has been protracted on this account—Our opposition being less, made the successes of the enemy greater—The fluctuation of the Army kept alive their hopes; and at every period of the dissolution of a considerable part of it, they have flattered themselves with some decisive advantages. Had we kept a permanent army on foot, the enemy would have had nothing to hope for, and would, in all probability, have listened to terms long since.
					If the Army is left in its present situation it must continue an encouragement to the efforts of the enemy—If it is put upon a respectable one it must have a contrary effect—and nothing I believe will tend more to give us peace the ensuing winter. It will be an interesting Winter. Many circumstances will contribute to a negotiation—An army on foot not

only for another Campaign but for several Campaigns, would determine the enemy to pacific measures, & enable us to insist upon favourable terms in forcible language. An Army insignificent in numbers, dissatisfied, crumbling into pieces, would be the strongest temptation they could have to try the experiment a little longer. It is an old Maxim, that the surest way to make a good peace is to be well prepared for War.
					I am inclined to hope a draft for the War or three years would succeed—Many incentives of immediate interest may be held up to the people to induce them to submit to it. They must begin to consider the repeated bounties they are obliged to pay as a burden, and be willing to get rid of it, by sacraficing a little more, once for all. Indeed it is probable the bounties may not be much greater in that case than they have been. The people of the States near the Seat of War ought to enter into such a plan with alacrity as it would ease them in a variety of respects—among others by obviating the frequent calls upon the Militia.
					I cannot forbear returning in this place to the necessity of a more ample & equal provision for the Army. The discontents on this head have been gradually matured to a dangerous extremety. There are many symptoms that alarm and distress me. Endeavours are using to unite both officers and Men in a general refusal of the money—and some Corps now actually decline receiving it. Every method has been taken to counteract it—because such a combination in the Army would be a severe blow to our declining currency. The most moderate insist that the accounts of depreciation ought to be liquidated at stated periods & certificates given by Government for the Sums due. They will not be satisfied with a general declaration that it shall be made good.
					This is one instance of complaint; there are others equally serious—among the most serious is the inequality of the provision made by the several States. Pensylvania maintains her Officers in a decent manner. She has given them half pay for life. What a wide difference between their situation and that of the Officers of every other line in this Army? some of whom are actually so destitute of Cloathing as to be unfit for duty, and obliged for that cause only to confine themselves to Quarters—I have often said, and I beg leave to repeat it, the half pay provision is, in my opinion, the most politic and effectual that can be adopted. On the whole, if something satisfactory be not done, the Army (already so much reduced in officers by daily resignations as not to have a sufficiency to do the common duties of it) must either cease to exist at the end of the Campaign, or it will exhibit an example of more virtue—fortitude—self denial—and perseverance than has perhaps ever yet been parallelled in the history of human enthusiasm.
					The dissolution of the Army is an event that cannot be regarded with indifference—It would bring accumulated distresses upon us—It wd

throw the people of america into a general consternation—It would discredit our cause throughout the World—It would shock our Allies—To think of replacing the Officers with others is visionary—the loss of the veteran Soldiers could not be repaired—To attempt to carry on the War with Militia against disciplined Troops would be to attempt what the common Sense and common experience of Mankind will pronounce to be impracticable. But I should fail in respect to Congress to dwell on observations of this kind in a letter to them.
					But having gone into a detail of our situation I shall beg leave to make one observation more. It is a thing that has been all along ardently desired by the Army, that every matter which relates to it Should be under the immediate direction & providence of Congress—The contrary has been productive of innumerable inconveniences. Besides the inequality of provision already mentioned, all the confusion we have experienced by irregular appointments and promotions has chiefly originated here; and we are again relapsing into the same Chaos—I have daily complaints of palpable mistakes and deviations from those rules on which the tranquility of the Service depends, of which I might cite recent instances if it were necessary to trouble Congress with such a detail—I shall however mention one in the Jersey line by way of example. A vacancy happened July 79 by Lt Colo. Brearly’s being appointed Chief Justice of the State—this was not filled till March following by which the officer entitled to succeed has lost several Months rank in the line of the Army—The vacancies his promotion made still continue open to the prejudice of those next in order—And yet (as I have been informed) new appointments have been made by the State on the principle of those vacancies. As this is a fruitful source of disconten⟨t⟩ it is naturally in my provence to point it out; but if I were to permit myself to touch upon the political consequences, I might easily show that it has a direct tendency to enfeeble our civil union, by making us thirteen Armies instead of one, and by attaching the Troops of each State, to that State, rather than to the United States, the effects of this spirit begin to be visible. But this is a topic on which I may not be permitted to enlarge.
					In this delicate & perplexing conju[n]cture which I cannot but contemplate with extreme inquietude, I have thought it my duty to lay My sentiments with freedom—and I hope I have done it with all possible deference, before Congress—and to give them the fullest & truest information in my power. I trust they will receive what I have said, with all the indulgence which must flow from a conviction that it is dictated by a sincere attachment to their honor—and by anxious concern for the welfare of my Country. With the greatest respect I have the honor to be Sir Yr Most obt S⟨er.⟩
					
						Go: Washington
					
				 